                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 1 of 11



                1    COOLEY LLP
                     MICHAEL A. ATTANASIO (151529)
                2    (mattanasio@cooley.com)
                     4401 Eastgate Mall
                3    San Diego, CA 92121
                     Telephone: (858) 550-6000
                4    Facsimile: (858) 550-6420

                5    BEATRIZ MEJIA (190948)
                     (mejiab@cooley.com)
                6    DAVID HOUSKA (295918)
                     (dhouska@cooley.com)
                7    MAX SLADEK DE LA CAL (324961)
                     (msladekdelacal@cooley.com)
                8    101 California Street, 5th Floor
                     San Francisco, CA 94111
                9    Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
           10
                     Attorneys for Defendants
           11        SEAVIEW INSURANCE COMPANY
                     and TWO JINN, INC.
           12
                     [Additional Defendants and Counsel Listed on Signature Pages]
           13

           14                                    UNITED STATES DISTRICT COURT
           15                                  NORTHERN DISTRICT OF CALIFORNIA
           16                                            OAKLAND DIVISION
           17

           18         IN RE CALIFORNIA BAIL BOND                     Master Docket No. 19-cv-00717-JST
           19         ANTITRUST LITIGATION                           CLASS ACTION
           20                                                        DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                                                                     REQUEST FOR JUDICIAL NOTICE IN
           21         THIS DOCUMENT RELATES TO:                      SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                                                     DEFENDANTS’ MOTION TO DISMISS
           22         ALL ACTIONS
                                                                     Judge:           Hon. Jon S. Tigar
           23                                                        Hearing Date:    August 26, 2020
                                                                     Courtroom:       6, 2nd Floor
           24                                                        Time:            2:00 p.m.
                                                                     Trial Date:      Not Set
           25

           26

           27

           28
  COOLEY LLP                                                                                   DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                                           REQUEST FOR JUDICIAL NOTICE
                                                                                     MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 2 of 11



                1           Plaintiffs ask the Court to take judicial notice of, or incorporate by reference, nine documents

                2    in support of Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (ECF No. 117 (Plaintiffs’

                3    “Opposition”).) (See ECF No. 115 (Plaintiffs’ Request for Judicial Notice); ECF No. 116 (Plaintiffs’

                4    declaration attaching documents labeled Exhibits 1-9).) Defendants respond to Plaintiffs’ request

                5    pertaining to each document as follows:

                6           Exhibit 1 – Greg Padilla Bail Bonds’ Webpage “How Bail Works” with Embedded Video
                7           To the extent Plaintiffs request only that the Court take notice of the existence of the webpage

                8    and linked video, Defendants do not object. To the extent Plaintiffs are requesting the Court take

                9    notice of the truth or accuracy of the statements therein, Defendants object because statements posted

           10        by a third-party on a privately maintained website are not properly subject to judicial notice. See Von

           11        Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (judicial notice

           12        may be taken of “the fact that” media outlets have published information, but “not whether the contents

           13        of those articles were in fact true”) (internal quotations and citation omitted); Savin v. City and Cty. of

           14        San Francisco, No. 16-cv-05627-JST, 2017 WL 2686546, at *5 n.3 (N.D. Cal. June 22, 2017) (“As a

           15        general matter, courts are hesitant to take notice of information found on third party websites and

           16        routinely deny requests for judicial notice . . . .”) (quoting Gerriten v. Warner Bros. Entm’t Inc., 112

           17        F. Supp. 3d 1011, 1028-29 (C.D. Cal. 2015)); ECF No. 91 (Court’s order on parties’ previously filed

           18        requests for judicial notice) (“Order”) at 5-7. Additionally, it should be noted that Plaintiffs’ attempt

           19        to use a single bail agent’s statement that “premiums may not be discounted” as evidence of a mass

           20        conspiracy by surety companies to suppress rebating (see Opp. at 56) demonstrates Plaintiffs’

           21        fundamental misunderstanding of unlawful discounting of premiums and lawful discretionary rebating

           22        of an agent’s commission. (See ECF No. 112 (Defendants’ Motion to Dismiss) at 33-36.)

           23               Exhibit 2 – AIA Holdings, Inc. Webpage
           24               To the extent Plaintiffs request only that the Court take notice of the existence of the webpage,

           25        Defendants do not object. To the extent Plaintiffs are requesting the Court take notice of the accuracy

           26        of the statements on the AIA webpage, Defendants object because statements maintained on private

           27        websites are not properly subject to judicial notice. See Von Saher, 592 F.3d at 960 (9th Cir. 2010);

           28        Savin, 2017 WL 2686546, at *5 n.3; Order at 5-7; see, e.g., Hsieh v. FCA US LLC, 440 F. Supp. 3d
  COOLEY LLP                                                                                           DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       1.                          REQUEST FOR JUDICIAL NOTICE
                                                                                             MASTER DOCKET NO. 19-CV-00717-JST
                         Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 3 of 11



                1    1157, 1161 (S.D. Cal. 2020) (declining to take judicial notice of “the type of business in which

                2    [defendant] was involved” in part because it was not “a matter of ‘common knowledge’ within this

                3    district”).   Furthermore, Plaintiffs should not be allowed to supplement the SCAC’s deficient

                4    allegations against AIA by belatedly resorting to judicial notice of statements contained on AIA’s

                5    website. In any event, reference to AIA as an “umbrella” or in “alliance” with International Fidelity

                6    Insurance Co. and Allegheny Casualty Co. does nothing to establish or define the legal relationship

                7    between AIA and these Surety Defendants.

                8            Exhibit 3 – American Bail Coalition’s 2005 Form 990
                9            Defendants object to Plaintiffs’ request for judicial notice of ABC’s 2005 Form 990 except for

           10        the limited purpose of establishing that the form was filed with the IRS. Moreover, that filing is

           11        relevant only to the 2005 tax year. See Fed. R. Evid. 201(b); Gerritsen, 112 F. Supp. 3d at 1032 (“It

           12        is only ‘appropriate[, however,] for the court to take judicial notice of the content of the SEC Forms [

           13        ] and the fact that they were filed with the agency. The truth of the content, and the inferences properly

           14        drawn from them, however, is not a proper subject of judicial notice under Rule 201.’”) (quoting Patel

           15        v. Parnes, 253 F.R.D. 531, 546 (C.D. Cal. 2008)); see also In re Facebook, Inc. Sec. Litig., 405 F.

           16        Supp. 3d 809, 829 (N.D. Cal. 2019) (court would take judicial notice only of existence of 10b5-1

           17        trading plan); Petrash v. Biomet Orthopedics, LLC, No. C 18-5508 SBA, 2019 WL 8013939, at *4

           18        (N.D. Cal. June 6, 2019) (could would not take judicial notice of proffered evidence that company was

           19        a successor to another entity).

           20                Exhibit 4 – Golden State Bail Agents Association (“GSBAA”) Resources Web Page
           21                While the Court may take judicial notice of the existence of a GSBAA webpage, to the extent

           22        that Plaintiffs are attempting to introduce a third-party’s webpage or statements by referring to the

           23        “links” or information on GSBAA’s webpage, that information is not subject to judicial notice. See

           24        Fed. R. Evid. 201(b). The content of a private website is also not properly subject to judicial notice to

           25        the extent Plaintiffs are requesting the Court take notice of the accuracy of the statements therein. See

           26        Von Saher, 592 F.3d at 960; Savin, 2017 WL 2686546, at *5 n.3; Order at 5-7.

           27

           28
  COOLEY LLP                                                                                          DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       2.                         REQUEST FOR JUDICIAL NOTICE
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 4 of 11



                1           Exhibits 5-7 – Continental Heritage Insurance Company’s 1999 CDI Rate Filing (Exhibit
                            5); American Contractors Indemnity Company’s 1999 CDI Rate Filing (Exhibit 6);
                2           International Fidelity Insurance Company’s 2017 CDI Rate Filing (Exhibit 7)

                3           Defendants do not object to Plaintiffs’ request for judicial notice of these excerpted CDI rate

                4    filings for the limited purpose of establishing that these excerpted documents were filed with the CDI.

                5    See Moore v. Saniefar, No. 1:14-CV-01067-SKO, 2015 WL 3487066, at *2 (E.D. Cal. Jun. 2, 2015)

                6    (“Even where judicial notice of a document is granted, it is the existence of such a document and not

                7    the truth of the matters asserted within the document that is judicially noticed.”).

                8           Defendants object to Plaintiffs’ request to the extent it asks the Court to draw inferences based

                9    on the statements included within the CDI filings. In particular, Defendants object to Plaintiffs’ use

           10        of Exhibits 5 and 6 for the inference Plaintiffs draw in their Opposition that Continental’s and

           11        American Contractors’ 15% high-risk rate category had “minimal impact” on the overall market. See

           12        Opp. at 15 n.2.; see, e.g., Hsieh, 440 F. Supp. 3d at 1161 (declining to take judicial notice of

           13        unwarranted inferences that were not “a matter of ‘common knowledge’ within this district”).

           14               Exhibit 8 – Continental Heritage Insurance Company’s 2014 CDI Financial Condition
                            Report
           15

           16               Defendants object to Plaintiffs’ request for judicial notice of Continental’s 2014 CDI Financial

           17        Condition Report except for the limited purpose of establishing that the forms were filed with CDI

           18        and not for the truth of the matters asserted. See Moore, 2015 WL 3487066, at *2. In particular,

           19        Defendants object to Plaintiffs’ use of Exhibit 8 to establish that Continental has “other lines” of surety

           20        and product liability insurance. See Hsieh, 440 F. Supp. 3d at 1161. Defendants also object to

           21        Plaintiffs’ request to the extent it asks the Court to credit the inference purportedly drawn from Exhibit

           22        8, that the relevant page of Continental’s financial statement (ECF No. 111-1, Defs.’ Ex. 52, at 14),

           23        which on its face relates to Continental’s bail-bond business, somehow includes costs associated with

           24        the company’s other lines of business. See Opp. at 31; Patel, 253 F.R.D. at 546 (inferences that may

           25        be drawn from documents are not a proper subject of judicial notice).

           26               Exhibit 9 – 2015 Allegheny Casualty Company Financial Examination Report

           27               Defendants do not oppose judicial notice of the existence of the report, but oppose Plaintiffs’

           28        request to the extent they are requesting that the Court take notice of the truth of the report’s contents.
  COOLEY LLP                                                                                           DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       3.                          REQUEST FOR JUDICIAL NOTICE
                                                                                             MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 5 of 11



                1    See Moore, 2015 WL 3487066, at *2; Hsieh, 440 F. Supp. 3d at 1161; Patel, 253 F.R.D. at 546; Order

                2    at 6 (granting judicial notice of the existence of CDI financial examination report regarding Defendant

                3    Danielson National Insurance Co. but declining to take notice of the accuracy of the report’s

                4    contents).) Plaintiffs cannot supplement deficient allegations in the SCAC by relying on judicial

                5    notice of statements in the report.

                6

                7
                     Dated: August 3, 2020                           COOLEY LLP
                8                                                    MICHAEL A. ATTANASIO (151529)
                                                                     BEATRIZ MEJIA (190948)
                9                                                    DAVID HOUSKA (295918)
                                                                     MAX SLADEK DE LA CAL (324961)
           10

           11                                                        /s/ Beatriz Mejia
                                                                     Beatriz Mejia (190948)
           12
                                                                     Attorneys for Defendants Seaview
           13                                                        Insurance Company and Two Jinn, Inc.

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                                        DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      4.                        REQUEST FOR JUDICIAL NOTICE
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 6 of 11



                1    Dated: August 3, 2020                By: /s/ Julie A. Gryce
                2                                         Julie A. Gryce (319530)
                3                                         DLA Piper LLP (US)
                                                          401 B Street, Suite 1700
                4                                         San Diego, CA 92101-4297
                                                          Telephone: (619) 699-2700
                5                                         Facsimile: (619) 699-2701
                                                          julie.gryce@dlapiper.com
                6
                                                          Michael P. Murphy (pro hac vice)
                7                                         DLA PIPER LLP (US)
                                                          1251 Avenue of the Americas
                8                                         New York, NY 10020-1104
                                                          Telephone: (212) 335-4500
                9                                         Facsimile: (212) 335-4501
                                                          michael.murphy@dlapiper.com
           10
                                                          John Hamill
           11                                             DLA Piper LLP (US)
                                                          444 West Lake Street, Suite 900
           12                                             Chicago, IL 60606-0089
                                                          Telephone: 312.368.7036
           13                                             Facsimile: 312.251.5809
                                                          John.hamill@us.dlapiper.com
           14

           15                                             Attorneys for Defendants Danielson
                                                          National Insurance Company
           16
                      Dated: August 3, 2020               By: /s/ Blake Zollar
           17
                                                          Drew Koning (263082)
           18
                                                          Blake Zollar (268913)
           19                                             Shaun Paisley (244377)
                                                          KONING ZOLLAR LLP
           20                                             2210 Encinitas Blvd., Suite S
                                                          Encinitas, CA 92024
           21                                             Telephone: (858) 252-3234
           22                                             Facsimile: (858) 252-3238
                                                          drew@kzllp.com
           23                                             blake@kzllp.com
                                                          shaun@kzllp.com
           24
                                                          Attorneys for Defendant All-Pro Bail
           25                                             Bonds, Inc.
           26

           27

           28
  COOLEY LLP                                                                               DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                           5.                          REQUEST FOR JUDICIAL NOTICE
                                                                                 MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 7 of 11



                1     Dated: August 3, 2020               By: /s/ Gerard G. Pecht
                2                                         Gerard G. Pecht (pro hac vice)
                3                                         NORTON ROSE FULBRIGHT US LLP
                                                          1301 McKinney, Suite 5100
                4                                         Houston, Texas 77010
                                                          Telephone: (713) 651-5151
                5                                         Facsimile: (713) 651-5246
                                                          gerard.pecht@nortonrosefulbright.com
                6

                7                                         Joshua D. Lichtman (SBN 176143)
                                                          NORTON ROSE FULBRIGHT US LLP
                8                                         555 South Flower Street, Forty-First Floor
                                                          Los Angeles, California 90071
                9                                         Telephone: (213) 892-9200
                                                          Facsimile: (213) 892-9494
           10                                             joshua.lichtman@nortonrosefulbright.com
           11
                                                          Attorneys for Defendant American
           12                                             Contractors Indemnity Company

           13        Dated: August 3, 2020                By: /s/ Anne K. Edwards
           14
                                                          Anne K. Edwards (110424)
           15                                             SMITH, GAMBRELL & RUSSELL, LLP
                                                          444 South Flower Street, Suite 1700
           16                                             Los Angeles, CA 90071
                                                          Telephone: (213) 358-7210
           17                                             Facsimile: (213) 358-7310
                                                          aedwards@sgrlaw.com
           18

           19                                             Attorneys for Defendant Williamsburg
                                                          National Insurance Company
           20
                      Dated: August 3, 2020               By: /s/ Nicole S. Healy
           21
                                                          Todd A. Roberts
           22
                                                          Nicole S. Healy
           23                                             Edwin B. Barnes
                                                          ROPERS, MAJESKI, KOHN & BENTLEY
           24
                                                          Attorneys for Defendants American Bail
           25                                             Coalition, Inc. and William B. Carmichael
           26

           27

           28
  COOLEY LLP                                                                            DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                           6.                       REQUEST FOR JUDICIAL NOTICE
                                                                              MASTER DOCKET NO. 19-CV-00717-JST
                      Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 8 of 11



                1    Dated: August 3, 2020              By: /s/ David F. Hauge
                2                                       David F. Hauge (128294)
                3                                       Todd H. Stitt (179694)
                                                        Vincent S. Loh (238410)
                4                                       MICHELMAN & ROBINSON, LLP

                5                                       Attorneys for Defendants United States
                                                        Fire Insurance Company, The North River
                6                                       Insurance Company, and Seneca
                7                                       Insurance Company

                8    Dated: August 3, 2020              By: /s/ Renee Choy Ohlendorf

                9                                       Renee Choy Ohlendorf
                                                        Hinshaw & Culbertson LLP
           10                                           One California Street, 18th Floor
           11                                           San Francisco, CA 94111
                                                        Main: (415) 362-6000
           12                                           Direct: (415) 393-0122
                                                        RChoy@hinshawlaw.com
           13
                                                        Christie A. Moore (pro hac vice)
           14
                                                        W. Scott Croft (pro hac vice)
           15                                           BINGHAM GREENEBAUM DOLL LLP
                                                        101 S. Fifth Street
           16                                           3500 PNC Tower
                                                        Louisville, KY 40202
           17                                           Telephone: 502.587.3758
                                                        Facsimile: 502.540.2276
           18
                                                        cmoore@bgdlegal.com
           19                                           wcroft@bgdlegal.com

           20                                           Attorneys for Lexon Insurance Company
           21        Dated: August 3, 2020              By: /s/ Travis Wall
           22
                                                        Travis Wall (191662)
           23                                           Spencer Kook (205304)
                                                        HINSHAW & CULBERTSON LLP
           24                                           One California Street, 18th Floor
                                                        San Francisco, CA 94111
           25                                           Tel: (415) 362-6000
                                                        twall@hinshawlaw.com
           26
                                                        Attorneys for Defendant Philadelphia
           27
                                                        Reinsurance Corporation
           28
  COOLEY LLP                                                                            DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                         7.                         REQUEST FOR JUDICIAL NOTICE
                                                                              MASTER DOCKET NO. 19-CV-00717-JST
                      Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 9 of 11



                1    Dated: August 3, 2020              By: /s/ Gregory S. Day
                2                                       Gregory S. Day
                3                                       LAW OFFICES OF GREGORY S. DAY
                                                        120 Birmingham Drive, Suite 200
                4                                       Cardiff, CA 92007
                                                        Telephone: (760) 436-2827
                5                                       attygsd@gmail.com
                6                                       Attorneys for Defendants California Bail
                7                                       Agents Association, Universal Fire &
                                                        Insurance Company, Sun Surety Insurance
                8                                       Company

                9    Dated: August 3, 2020              By: /s/ Howard Holderness
           10                                           John A. Sebastinelli (127859)
           11                                           Howard Holderness (169814)
                                                        GREENBERG TRAURIG, LLP
           12                                           4 Embarcadero Ctr, Ste. 3000
                                                        San Francisco, CA 94111-5983
           13                                           Telephone: (415) 655-1289
                                                        Facsimile: (415) 358-4796
           14
                                                        sebastinellij@gtlaw.com
           15                                           holdernessh@gtlaw.com

           16                                           Attorneys for Defendants American Surety
                                                        Company and Indiana Lumbermens
           17                                           Mutual Insurance Company
           18        Dated: August 3, 2020              By: /s/ Gary A. Nye
           19
                                                        Gary A. Nye (126104)
           20                                           ROXBOROUGH, POMERANCE, NYE &
                                                        ADREANI, LLP
           21
                                                        Attorneys for Defendants Allegheny
           22
                                                        Casualty Company, Associated Bond and
           23                                           Insurance Agency, Inc., Bankers Insurance
                                                        Company, Harco National Insurance
           24                                           Company, International Fidelity Insurance
                                                        Company, Lexington National Insurance
           25                                           Corporation, and Jerry Watson
           26

           27

           28
  COOLEY LLP                                                                            DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                         8.                         REQUEST FOR JUDICIAL NOTICE
                                                                              MASTER DOCKET NO. 19-CV-00717-JST
                     Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 10 of 11



                1    Dated: August 3, 2020             By: /s/ Brendan Pegg
                2                                      Brendan Pegg (174159)
                3                                      Lindsay Cooper-Greene, of Counsel
                                                       (295180)
                4                                      LAW OFFICES OF BRENDAN PEGG
                                                       201 E. Ojai Avenue #1505
                5                                      Ojai, CA93024
                                                       Telephone: (805) 3024151
                6                                      Facsimile: (877) 719-7298
                7                                      brendan@bpegglaw.com

                8                                      Attorneys for Defendant Financial
                                                       Casualty & Surety, Inc.
                9
                     Dated: August 3, 2020             By: /s/ Erik K. Swanholt
           10

           11                                          Erik K. Swanholt
                                                       FOLEY & LARDNER
           12                                          555 South Flower St., 33rd Floor
                                                       Los Angeles, CA 90071
           13                                          Telephone: (213) 972-4500
                                                       Facsimile: (213) 486-0065
           14

           15                                          Attorneys for Defendants Continental
                                                       Heritage Insurance Company
           16
                     Dated: August 3, 2020             By: /s/ John M. Rorabaugh
           17
                                                       John M. Rorabaugh (178366)
           18

           19                                          Attorney for Defendant Golden State Bail
                                                       Association
           20
                     Dated: August 3, 2020             By: /s/ Paul J. Riehle
           21
                                                       Paul J. Riehle (115199)
           22                                          FAEGRE DRINKER BIDDLE & REATH LLP
                                                       4 Embarcadero Center, 27th Floor
           23                                          San Francisco, California 94111
                                                       Telephone: (415) 551-7521
           24                                          Facsimile: (415) 551- 7510
                                                       paul.riehle@faegedrinker.com
           25

           26                                          Attorneys for Defendant Accredited Surety
                                                       and Casualty Company, Inc.
           27

           28
  COOLEY LLP                                                                          DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                        9.                        REQUEST FOR JUDICIAL NOTICE
                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 123-1 Filed 08/03/20 Page 11 of 11



                1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                2           I, Beatriz Mejia, attest that concurrence in the filing of this document has been obtained from

                3    the other signatories. Executed on August 3, 2020, in San Francisco, California.

                4

                5
                                                                          /s/ Beatriz Mejia         _
                6
                                                                          Beatriz Mejia
                7

                8

                9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                                        DEFS.’ RESPONSE TO PLS.’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                    10.                         REQUEST FOR JUDICIAL NOTICE
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
